In re: John Paul Kimble applying for writs of certiorari, prohibition, mandamus and stay order.
Writ denied as to Assignment of Error No. 1 (trial judge’s denial of motion to quash subpoena). In regard to Assignment of Error No. 2 (production of Photographs prior to trial), trial is stayed until further orders of this court so that matter can be considered by a full court unless the district attorney elects to make the photographs available to the defense under supervision of the court prior to trial.